Citation Nr: 1332813	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  07-10 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for duodenal ulcer.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office located in Columbia, South Carolina (RO).  This claim was previously before the Board in July 2010, at which it was remanded for additional development.  Subsequent to a September 2009 supplemental statement of the case, the claim has been returned to the Board for further appellate review.

In the July 2010 remand, the Board also determined that the Veteran timely submitted a notice of disagreement to an October 2007 rating decision that granted service connection for seborrheic dermatitis and assigned a 10 percent rating thereto, effective September 1, 1999; the Veteran sought an increased initial rating.  However, the RO did not issue a statement of the case addressing this issue subsequent to the Veteran's notice of disagreement.  Consequently, the Board remanded the claim in order for the RO to issue a statement of the case and to provide the Veteran an opportunity to perfect an appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).  In a March 2011 rating decision, the initial rating assigned to the Veteran's seborrheic dermatitis was increased to 30 percent, effective September 1, 1999 (the Veteran was notified of this decision via an April 2011 letter).  The RO then issued a March 2011 statement of the case that confirmed and continued the initial rating of 30 percent.  Thereafter, the Veteran did not perfect an appeal and, thus, this claim is not before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In July 2010, the Board remanded the Veteran's claim of entitlement to service connection for duodenal ulcer for additional development, specifically to provide her a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In so doing, the Board found that the evidence of record included a current diagnosis, as was demonstrated by April and May 2006 VA treatment reports.

In January 2012, the Veteran underwent a VA examination.  In response to the question of whether the Veteran currently has or ever had any stomach or duodenum conditions, the examiner acknowledged that the Veteran had been diagnosed with duodenal ulcers; the date of the diagnosis was not noted by the examiner.  After reviewing the Veteran's claims file and administering a clinical evaluation, including upper gastrointestinal radiographic studies, the examiner found that the Veteran did not currently have a duodenal ulcer.  The examiner then provided a negative etiological opinion with respect to the Veteran's stomach pains and nausea, but did not provide an etiological opinion as to the Veteran's duodenal ulcer.

Although the January 2012 VA examiner determined that the Veteran did not then have a duodenal ulcer, the evidence of record is sufficient to establish a current diagnosis of duodenal ulcer.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves); see also Romanowsky v. Shinseki, No. 11-3272 (Vet. App. May 9, 2013) (held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  Specifically, as noted above, April and May 2006 VA treatment reports included diagnoses of duodenal ulcer for which the Veteran was prescribed medication.  As such, the Board finds that the January 2012 VA examination is not adequate for purposes of adjudicating the Veteran's claim of entitlement to service connection for duodenal ulcer and, thus, a remand to obtain a supplemental opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:
1.  The RO must make available the Veteran's claims file to the VA examiner who administered the January 2012 VA examination and ask that a supplemental opinion be provided.  If the examiner is unavailable, a new examination should be scheduled.  After reviewing the claims file, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's duodenal ulcer was caused by or otherwise related to service.  In providing this opinion, the examiner must consider the April and May 2006 diagnoses even though a duodenal ulcer may not be currently present.  The examiner must fully explain the rendered opinion, including a thorough underlying rationale for any conclusion(s) reached.

2.  Once the above action has been completed, the RO should then re-adjudicate the Veteran's claim.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


